Citation Nr: 0804275	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted service connection for anxiety, 
claimed as PTSD, and assigned a 10 percent rating, effective 
August 10, 2005.  The veteran appealed the initial rating 
assigned.  In a February 2007 rating decision, the initial 10 
percent rating was increased to 30 percent, effective on 
August 10, 2005.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing in December 2007, the veteran 
testified that his psychiatric condition has worsened since 
the last VA examination.  As such, the November 2005 VA 
examination is not adequate for rating purposes.  

Furthermore, it appears that the most recent treatment 
records of the veteran have not been associated with the 
claims file.  All VA records are constructively of record.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
veteran's VA treatment records must be obtained and 
associated with the claims file before a decision is rendered 
in this case.  

Importantly, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant, that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
anxiety and PTSD, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
anxiety and PTSD in terms of the Rating 
Schedule.  All indicated psychiatric and 
psychological testing must be conducted.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should describe the severity of 
the service- connected PTSD in terms of 
the General Formula for rating Mental 
Disorders at 38 C.F.R. § 4.130.  
Specifically, the psychiatrist should 
render specific findings with respect to 
the existence and extent (or frequency, 
as appropriate) of affect, memory loss; 
depressed mood and disturbances of 
motivation and mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, impaired thinking, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
psychiatrist should also provide a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score representing the extent of 
impairment resulting from PTSD, and an 
explanation of what the score means.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



